Hill, C. J.
1. This court can not review the action of the lower court in rejecting a tendered amendment, when it is not incorporated in a bill of exceptions or attached as an exhibit thereto, or otherwise made a part thereof. The rejected amendment is no part of the record, and' can not be so specified (unless incorporated in exceptions pendente lite) ; and the formality of having filed it with the clerk of the court before the order of court disallowing it does not make it a part of the record. Schaeffer v. Central Ry. Co., 6 Ga. App. 282 (64 S. E. 1107), and cases cited.
2. Where the allegations of a petition against the lessee of premises, brought to recover for damage caused by an excavation alleged to be on the leased premises, expressly negatived the creation of the same by the defendant, and did not show affirmatively or by fair inference that the defendant was connected in any manner with the excavation, either *283in the use or in the maintenance thereof, the petition was properly dismissed on demurrer. Judgment affirmed.
Decided September 20, 1910.
Action for damages; from city court of Savannah — Judge Freeman. January 22, 1910.
Twiggs & Gazan, for plaintiff. Anderson & Cann, for defendant.